Case 2:17-cv-00094-RAJ Document 384-1 Filed 07/17/20 Page 1 of 8




                EXHIBIT B
            Case 2:17-cv-00094-RAJ Document 384-1 Filed 07/17/20 Page 2 of 8

                      FOR OFFICIAL USE ONLY / LAW ENFORCEMENT SENSITIVE


                                                                                 U.S. Citizenship and Immigration Services
                                                                                 Office of the Director
                                                                                 Washington, DC 20529




Memorandum                                                          Original Dated April 11, 2008

TO:              FIELD LEADERSHIP

FROM:            Jonathan R. Scharfen, Deputy Director /S/

SUBJECT:         Policy for Vetting and Adjudicating Cases with National Security Concerns


I. Purpose

This memorandum outlines USCIS policy for identifying and processing cases with national
security (NS) concerns, 1 and rescinds existing policy memoranda pertaining to reporting and
resolving NS concerns. It also identifies Headquarters’ Office of Fraud Detection and National
Security (HQFDNS) as the point of contact for technical advice to assist the field 2 with vetting and
adjudicating cases with NS concerns. This policy, known as the Controlled Application Review
and Resolution Program (CARRP), establishes the following:

    x   The field is responsible for vetting and documenting Non-Known or Suspected Terrorist
        (Non-KST) 3 NS concerns, and adjudicating all NS-related applications and petitions. 4
1
  A NS concern exists when an individual or organization has been determined to have an articulable link to prior,
current, or planned involvement in, or association with, an activity, individual, or organization described in sections
212(a)(3)(A), (B), or (F), or 237(a)(4) (A) or (B) of the Immigration and Nationality Act (the Act). This determination
requires that the case be handled in accordance with CARRP policy outlined in this memorandum.
2
  Field refers to Field Offices, Service Centers, the National Benefits Center, and equivalent offices within the Refugee,
Asylum, and International Operations Directorate (RAIO).
3
  Known or Suspected Terrorist (KST) is a category of individuals who have been nominated and accepted for
placement in the Terrorist Screening Database (TSDB), are on the Terrorist Watch List, and have a specially-coded
lookout posted in TECS/IBIS, and/or the Consular Lookout Automated Support System (CLASS), as used by the
Department of State. Non-KST is the category of remaining cases with NS concerns, regardless of source, including
but not limited to: associates of KSTs, unindicted co-conspirators, terrorist organization members, persons involved
with providing material support to terrorists or terrorist organizations, and agents of foreign governments. Individuals
and organizations that fall into this category may also pose a serious threat to national security.
4
  This policy applies to all applications and petitions that convey immigrant or non-immigrant status. This policy does
not apply to petitions that do not convey immigrant or non-immigrant status. See Operational Guidance for instructions.
                         FOR OFFICIAL USE ONLY / LAW ENFORCEMENT SENSITIVE
This document is to be controlled, stored, handled, transmitted, distributed, and disposed of in accordance with DHS
policy governing the use of FOUO information. It contains information that may be exempt from release under the
Freedom of Information Act (5 U.S.C. § 552). This document and the information contained herein are not to be
distributed outside of DHS. Confidential - Subject to Protective Order                                           CAR000001
            Case 2:17-cv-00094-RAJ Document 384-1 Filed 07/17/20 Page 3 of 8

                       FOR OFFICIAL USE ONLY / LAW ENFORCEMENT SENSITIVE
Policy for Vetting and Adjudicating Cases with National Security Concerns
Page 2


    x    The FDNS-Data System (FDNS-DS) is the primary system for recording vetting,
         deconfliction, and other resolution activities. 5

    x    HQFDNS maintains responsibility for external vetting6 of Known or Suspected Terrorist
         (KST) hits; and, upon request from the field, provides advice, technical assistance (including
         draft decisions), and operational support on KST and Non-KST cases with NS concerns.

II. Effective Date and Implementation

Operational Guidance implementing this policy will soon be issued by the Domestic Operations
Directorate 7 (DomOps) and individual components of the Refugee, Asylum, and International
Operations Directorate (RAIO). This policy will be effective upon issuance of each directorate’s
respective guidance.

III. Rescission of Prior Policy and Procedures

Upon issuance of the Operational Guidance, the following policy memoranda and procedures will
be rescinded:

    x    Processing of Applications for Ancillary Benefits Involving Aliens Who Pose National
         Security or Egregious Public Safety Concerns, dated May 11, 2007;

    x    Processing of Forms I-90 Filed by Aliens Who May Pose National Security or Egregious
         Public Safety Concerns, dated May 11, 2007;

    x    National Security Reporting Requirements, dated February 16, 2007;

    x    National Security Record Requirements, dated May 9, 2006;

    x    Permanent Resident Documentation for EOIR and I-90 Cases, dated April 10, 2006;

    x    Appendix A of the Inter-Agency Border Inspection System (IBIS) Standard Operating
         Procedure, dated March 1, 2006;



5
  If FDNS-DS is not currently available at any specific field office, officers must document CARRP procedures by
another method as identified in Operational Guidance.
6
  External Vetting consists of inquiries to record owners in possession of NS information to identify: (a) facts or fact
patterns necessary to determine the nature and relevance of the NS concern, including status and results of any ongoing
investigation and the basis for closure of any previous investigation; and (b) information that may be relevant in
determining eligibility, and when appropriate, removability. See section IV.C for further instruction.
7
  The Domestic Operations Directorate comprises Service Center Operations and Field Operations.

                        FOR OFFICIAL USE ONLY / LAW ENFORCEMENT SENSITIVE
This document is to be controlled, stored, handled, transmitted, distributed, and disposed of in accordance with DHS
policy governing the use of FOUO information. It contains information that may be exempt from release under the
Freedom of Information Act (5 U.S.C. § 552). This document and the information contained herein are not to be
distributed outside of DHS. Confidential - Subject to Protective Order                                           CAR000002
           Case 2:17-cv-00094-RAJ Document 384-1 Filed 07/17/20 Page 4 of 8

                     FOR OFFICIAL USE ONLY / LAW ENFORCEMENT SENSITIVE
Policy for Vetting and Adjudicating Cases with National Security Concerns
Page 3

    x   Revised Instructions for Processing Asylum Terrorist/Suspected Terrorist Cases, dated
        January 26, 2005; and

    x   Section VIII of the Asylum Identity and Security Check Procedures Manual.

Officers should refer to relevant Operational Guidance8 when adjudicating the following, if found to
involve NS or Egregious Public Safety 9 concerns:

    x   Petitions that do not convey immigrant or non-immigrant status;

    x   Applications for employment authorization;

    x   Applications for travel authorization;

    x   Replacement Lawful Permanent Resident cards;

    x   Santillan 10 cases.

IV. Policy Guidance

This policy, in conjunction with Operational Guidance, provides direction to identify and process
cases containing NS concerns in the most efficient manner. The process allows sufficient flexibility
to manage the variety of cases encountered by USCIS.

Officers should note that at any stage of the adjudicative process described below, deconfliction
may be necessary before taking action on a KST or Non-KST NS concern. Deconfliction is a term
used to describe coordination between USCIS and another government agency owner of NS
information (the record owner) to ensure that planned adjudicative activities (e.g., interview, request
for evidence, site visit, decision to grant or deny a benefit, or timing of the decision) do not
compromise or impede an ongoing investigation or other record owner interest.

    A. Identifying National Security Concerns

        As a result of the security checks 11 or at any stage during the adjudicative process, the



8
  Including Policy Memorandum 110 (Disposition of Cases Involving Removable Aliens) issued July 11, 2006. That
memorandum is not rescinded and does not apply to asylum applications.
9
  An Egregious Public Safety (EPS) case is defined in Policy Memorandum 110.
10
   Santillan et al. v. Gonzales, et al., 388 F. Supp2d 1065 (N.D. Cal. 2005).
11
  Security checks may consist of the FBI Name Check, FBI Fingerprint Check, Treasury Enforcement
Communications System/Inter-Agency Border Inspection System (TECS/IBIS), or United States Visitor and Immigrant
Status Indicator Technology/Automated Biometrics Identification System (US VISIT-IDENT). Specific checks or
combinations of checks are required for each application or petition type, pursuant to each component’s procedures.
                         FOR OFFICIAL USE ONLY / LAW ENFORCEMENT SENSITIVE
This document is to be controlled, stored, handled, transmitted, distributed, and disposed of in accordance with DHS
policy governing the use of FOUO information. It contains information that may be exempt from release under the
Freedom of Information Act (5 U.S.C. § 552). This document and the information contained herein are not to be
distributed outside of DHS. Confidential - Subject to Protective Order                                           CAR000003
            Case 2:17-cv-00094-RAJ Document 384-1 Filed 07/17/20 Page 5 of 8

                      FOR OFFICIAL USE ONLY / LAW ENFORCEMENT SENSITIVE
Policy for Vetting and Adjudicating Cases with National Security Concerns
Page 4

        officer may identify one or more indicators 12 that may raise a NS concern. In such cases,
        the officer must first confirm whether the indicator(s) relates to the applicant, petitioner,
        beneficiary, or derivative (“the individual”).13 When a Non-KST NS indicator has been
        identified, the officer must then analyze the indicator in conjunction with the facts of the
        case, considering the totality of the circumstances, and determine whether an articulable link
        exists between the individual and an activity, individual, or organization described in
        sections 212(a)(3)(A), (B), or (F), or 237(A) or (B) of the Act.

        1. For Non-KST NS indicators, the officer should refer to the Operational Guidance for
           instruction on identifying those indicators that may raise a NS concern.

        2. After confirming the existence of a KST NS concern via a TECS/IBIS check, the officer
           must contact the Terrorist Screening Center (TSC), as instructed in the content of the
           TECS/IBIS record, and must determine whether the KST NS concern relates to the
           individual. Officers are not authorized to request from the record owner any NS
           information related to a KST NS concern other than identification of the subject.

        The officer must also consider and evaluate, in all cases, indicators related to family
        members or close associates of the individual to determine whether those indicators relate to
        the individual as well.

     B. Internal Vetting and Assessing Eligibility in Cases with National Security Concerns

        For both Non-KST and KST concerns, once the concern has been identified, the officer must
        conduct a thorough review of the record associated with the application or petition to
        determine if the individual is eligible for the benefit sought. The officer must also conduct
        internal vetting 14 to obtain any relevant information to support adjudication and, in some
        cases, to further examine the nature of the NS concern. 15

        For Non-KST NS concerns, the field is authorized to perform internal and external vetting.
        See step IV.C below for an explanation of external vetting.

        For KST NS concerns, the field is only authorized to perform internal vetting. Record
        owners in possession of NS information are not to be contacted. HQFDNS has sole
        responsibility for external vetting of KST NS concerns.


12
    Guidelines for types of indicators that may be encountered during adjudication will be provided as an attachment to
the Operational Guidance to assist officers in identifying NS concerns.
13
    For purposes of this memorandum, the term “individual” may include a petitioner.
14
   Internal vetting may consist of DHS, open source, or other systems checks; file review; interviews; and other
research as specified in Operational Guidance.
15
    If an exemption is granted under section 212(d)(3)(B)(i) of the Act for a terrorist-related inadmissibility ground, and
if no other NS concern is identified, no further vetting is necessary and the application may continue through the routine
adjudication process.
                         FOR OFFICIAL USE ONLY / LAW ENFORCEMENT SENSITIVE
This document is to be controlled, stored, handled, transmitted, distributed, and disposed of in accordance with DHS
policy governing the use of FOUO information. It contains information that may be exempt from release under the
Freedom of Information Act (5 U.S.C. § 552). This document and the information contained herein are not to be
distributed outside of DHS. Confidential - Subject to Protective Order                                               CAR000004
            Case 2:17-cv-00094-RAJ Document 384-1 Filed 07/17/20 Page 6 of 8

                       FOR OFFICIAL USE ONLY / LAW ENFORCEMENT SENSITIVE
Policy for Vetting and Adjudicating Cases with National Security Concerns
Page 5

        The purpose of the eligibility assessment is to ensure that valuable time and resources are
        not unnecessarily expended externally vetting a case with a record owner when the
        individual is otherwise ineligible for the benefit sought. When this is the case, the
        application or petition may be denied on any legally sufficient grounds. 16

        When a NS concern exists, the NS information may be of a restricted or classified nature.
        These NS or law enforcement operations-based restrictions are often directly linked to
        protecting sensitive sources, methods, operations, or other elements critical to national
        security. Access to this information is therefore limited to those with a direct need to know
        and, when applicable, appropriate security clearance. As a policy matter, USCIS requires
        that a thorough eligibility assessment and completion of internal vetting precede any
        outreach for access to NS information.

     C. External Vetting of National Security Concerns

        1. Non-KST NS Concerns

             In a case with a Non-KST NS concern, the officer must initiate the external vetting
             process before the case may proceed to final adjudication if:

             x   the application or petition appears to be otherwise approvable, and internal vetting is
                 complete;
             x   there is an identified record owner in possession of NS information; and
             x   the NS concern remains.

             At this stage, the officer confirms with the record owner the earlier USCIS identification
             of the NS concern (see step IV.A above) and obtains additional information regarding
             the nature of the NS concern and its relevance to the individual. This is accomplished by
             obtaining from the record owner facts and fact patterns to be used in confirming whether
             an articulable link exists between the individual and an activity, individual, or
             organization described in sections 212(a)(3)(A), (B), or (F) or 237(A) or (B) of the Act.

             Additionally, the officer seeks to obtain additional information that may be relevant in
             determining eligibility and, when appropriate, removability. This process requires close
             coordination with law enforcement agencies, the Intelligence Community, 17 or other
             record owners. If the external vetting process results in a finding that the NS concern no
             longer exists, and if the individual is otherwise eligible for the benefit sought, the
             application or petition is approvable.




16
   All references in this memorandum to “denying” a case also encompass the possibility of referring an asylum case to
an Immigration Judge.
17
   Officers are not authorized to contact Intelligence Community members; such outreach is conducted by HQFDNS.
                         FOR OFFICIAL USE ONLY / LAW ENFORCEMENT SENSITIVE
This document is to be controlled, stored, handled, transmitted, distributed, and disposed of in accordance with DHS
policy governing the use of FOUO information. It contains information that may be exempt from release under the
Freedom of Information Act (5 U.S.C. § 552). This document and the information contained herein are not to be
distributed outside of DHS.
                           Confidential - Subject to Protective Order                                         CAR000005
           Case 2:17-cv-00094-RAJ Document 384-1 Filed 07/17/20 Page 7 of 8

                     FOR OFFICIAL USE ONLY / LAW ENFORCEMENT SENSITIVE
Policy for Vetting and Adjudicating Cases with National Security Concerns
Page 6

            When USCIS obtains information from another government agency during the external
            vetting process, DHS policy guidance 18 requires that authorization from the record
            owner be obtained prior to any disclosure of the information. Therefore, in order to use
            the information during adjudication, prior written authorization must be obtained from
            the record owner. If the information indicates that the individual is ineligible for the
            benefit sought, and if permission from the record owner has been secured for the use of
            unclassified information, 19 the application or petition may be denied based on that
            unclassified information.

        2. KST NS Concerns

            For KST NS concerns, field officers are not authorized to conduct external vetting with
            record owners in possession of NS information. As stated above, only internal vetting of
            KST NS concerns is permitted at this stage. HQFDNS has sole responsibility for
            external vetting of KST NS concerns, which must be conducted in cases with a
            confirmed KST hit that have been determined to be otherwise approvable.

     D. Adjudicating National Security Cases

        Upon completion of required vetting, if the NS concern remains, the officer must evaluate
        the result of the vetting and determine any relevance to adjudication, obtain any additional
        relevant information (e.g., via a request for evidence, an interview, and/or an administrative
        site visit), and determine eligibility for the benefit sought. Adjudication of a case with a NS
        concern focuses on thoroughly identifying and documenting the facts behind an eligibility
        determination, and, when appropriate, removal, rescission, termination, or revocation under
        the Act.

        If the individual is ineligible for the benefit sought, the application or petition may be
        denied.

        If the vetting process results in a finding that the NS concern no longer exists, and if the
        individual is otherwise eligible for the benefit sought, the application or petition may be
        approved.

        Non-KST NS Concerns

            Officers are not authorized to approve applications with confirmed Non-KST NS
            concerns without supervisory approval and concurrence from a senior-level official (as


18
   See DHS Management Directive 11042.1, Safeguarding Sensitive But Unclassified (For Official Use Only)
Information, dated 1-6-2005; and DHS Memorandum, Department of Homeland Security Guidelines for the Use of
Classified Information in Immigration Proceedings (“Ridge Memo”), dated 10-4-2004.
19
   Requests for declassification of information and use of classified information during adjudication may only be made
by HQFDNS. Officers should refer to Operational Guidance for further instruction.
                         FOR OFFICIAL USE ONLY / LAW ENFORCEMENT SENSITIVE
This document is to be controlled, stored, handled, transmitted, distributed, and disposed of in accordance with DHS
policy governing the use of FOUO information. It contains information that may be exempt from release under the
Freedom of Information Act (5 U.S.C. § 552). This document and the information contained herein are not to be
distributed outside of DHS. Confidential - Subject to Protective Order                                           CAR000006
           Case 2:17-cv-00094-RAJ Document 384-1 Filed 07/17/20 Page 8 of 8

                     FOR OFFICIAL USE ONLY / LAW ENFORCEMENT SENSITIVE
Policy for Vetting and Adjudicating Cases with National Security Concerns
Page 7

            defined in Operational Guidance). That official also has discretion to request additional
            external vetting assistance from HQFDNS in accordance with Operational Guidance.

        2. KST NS Concerns

            Officers are not authorized to approve applications with confirmed KST NS concerns. If
            the senior-level official concurs, external vetting assistance must be requested from
            HQFDNS in accordance with Operational Guidance.

V. Conclusion

Officers should make every effort to complete NS cases within a reasonable amount of time, by
taking into consideration the nature of the concern and the facts contained in each individual case.
HQFDNS is available to provide technical expertise in answering questions that may arise in these
cases. Any questions or issues that cannot be resolved in the field regarding identification, vetting,
or adjudication of cases with NS concerns are to be promptly addressed through the established
chain of command.


Distribution List:       Regional Directors
                         District Directors
                         Field Office Directors
                         Service Center Directors
                         Asylum Office Directors




                        FOR OFFICIAL USE ONLY / LAW ENFORCEMENT SENSITIVE
This document is to be controlled, stored, handled, transmitted, distributed, and disposed of in accordance with DHS
policy governing the use of FOUO information. It contains information that may be exempt from release under the
Freedom of Information Act (5 U.S.C. § 552). This document and the information contained herein are not to be
distributed outside of DHS. Confidential - Subject to Protective Order                                           CAR000007
